DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 1/13/22.  Claims 1 and 20 have been amended.  Claim 19 is withdrawn. Claims 2, 3, and 9 are cancelled.  Claims 1, 4-8, and 10-20 are pending.  Claims 1, 4-8, 10-18, and 20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite the limitation "wherein a probability of the time to event variable over the intervention variable…." in lines 1-2.  Claim 5 recites “wherein the probability of the time to event variable over the intervention variable….” In lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 20 recite the limitation "the individuals developing said health condition" in line 30 of claim 1 and lines 32-33 of claim 20.  There is insufficient antecedent basis for this limitation in the claims. Examiner suggests changing “the individuals” to “the plurality of individuals”.  Appropriate correction is required.
Claim 20 recites the limitation "the memory of the computer" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the preamble to recite “A computer system…” and then amend line 7 to recite “the memory of the computer system”.
Claims 7, 8, and 10-18 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  change “the data concerning the user” to “the user data concerning the user”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  change “the data retrieved concerning the user” to “the user data retrieved concerning the user”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  change “a treatment” to “the treatment”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  it depends on cancelled claim 2.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend lines 4-8 as follows:
“receiving,by a computer, a query concerning the user submitted from a device communicating over a computer network with the computer; 
retrieving, from a memory of the computer, user data concerning the user, the computer inputting the retrieved user data into the trained model which is the variational autoencoder and is stored in the memory of the computer, the variational autoencoder comprising:” 
Appropriate correction is required.
Claim 1 and 20 objected to because of the following informalities:  change “the proxy variables” to “the set of proxy variables”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend lines 42-44 as follows:
“wherein the likelihood of the user developing the health condition is modelled as the time to event variable which indicates a time in the future”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend lines 9-10 as follows:
“input the user data into a trained model which is a variational autoencoder provided in the memory, the trained variational autoencoder comprising:”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  insert commas in the “reconstructing…” and “outputting…” steps as follows:
“reconstructing, by the computer, the data structure…” and
“outputting, by the computer, the time to event variable…”
 Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches “Predicting Aging of Brain Metabolic Topography Using Variational Autoencoder” (Choi et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686